DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent US10352123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5, it is suggested to insert the word --central-- before the phrase “through bore of said tubing head” to use consistent claim terminology and improve clarity.  
Claim 1 is objected to because of the following informalities: in line 8, it is suggested to delete the word “central” in the phrase “central through bore of said bushing assembly” to use consistent claim terminology and improve clarity.
Claim 1 is objected to because of the following informalities: in lines 12 and 14, it is suggested to insert the word --assembly-- after the phrase “said hanger” to use consistent claim terminology and improve clarity. It appears that the word “assembly” was inadvertently deleted at line 14 in the 11/08/21 claim amendment.
Claim 5 is objected to because of the following informalities: in the last line, it is suggested to insert the word --central-- before the phrase “flow bore of said hanger assembly” to use consistent claim terminology and improve clarity.
Claim 8 is objected to because of the following informalities: in line 1, it is suggested to insert the word --removable-- before the word “plug” to use consistent claim terminology and improve clarity.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "said hanger" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is intending to claim both a hanger assembly and a hanger or if the hanger refers to the hanger assembly. For examination purposes, examiner assumes that the hanger and the hanger assembly are the same thing.
Claim(s) 3 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston US4681133 in view of Smith et al. US2148327 and Bjerke US20110259597.
Regarding independent claim 1, Weston discloses, in Figures 1, 4, and 6,

a) a tubing head (Weston; tubing head 5) having a central through bore (Weston; Fig. 1); 
b) a bushing assembly (Weston; tubing hanger packoff 6 with internal radial seals and external radial seals) having a through bore (Weston; Fig. 1), wherein said bushing assembly is at least partially disposed in said through bore of said tubing head (Weston; Fig. 1); 
d) a hanger assembly (Weston; assembly of a valve apparatus 10 with housing 11 and ball 20 and a coupling member with upper member 72 and lower member 71 and tubing hanger 4) having a central flow bore (Weston; Fig. 1), wherein said hanger assembly is at least partially disposed in said central through bore of said bushing assembly (Weston; Fig. 1), wherein said hanger assembly further comprises (Weston; Fig. 1):
i) a valve (Weston; Fig. 1; assembly of ball 20 and corresponding ball valve seals) disposed in said hanger assembly and adapted to selectively control fluid flow through said central flow bore of said hanger assembly (Weston; Fig. 1); and 
e) the pipe string operationally attached to said hanger assembly (Weston; Fig. 1 and 6).

Weston does not disclose
c) a removable plug having external threads;
ii) a receptacle disposed within said hanger below said valve, having internal threads and adapted to receive said removable plug in said central flow bore of said hanger.

Smith teaches, in Figure 8, c) a removable plug having external threads (Smith; Fig. 8; back pressure valve assembly of threaded valve housing 92, threaded extension 98, valve seat 94, valve cage 96, ball valve member 100, and valve spring 101); ii) a receptacle disposed within said hanger (Smith; Fig. 8; the internal/box thread 90 of the special hanger collar 62 disposed within tubing hanger 74), having internal threads and adapted to receive said 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify surface valve assembly as taught by Weston to include a threaded plug receptacle and a corresponding threaded plug within the hanger as taught by Smith for the purpose of providing well control (Smith; col. 9:1-3 permitting downward flow of washing fluid and preventing upward flow of well fluid; col. 9:44-47 prevents upward flow from the well).

Weston in view of Smith does not teach ii) a receptacle disposed within said hanger below said valve.
Bjerke teaches, in Figure 2, ii) a receptacle disposed within said hanger below said valve (Bjerke; Fig. 2; [0051] “The pipe hanger 30 is provided with two safety valves 42, 44 arranged to be able to close the bore 34 in such as an emergency.”; the receptacle is the portion of pipe hanger 30 that receives and supports valve 44 that is positioned below valve 42 and both valves/plugs are located within pipe hanger 30; [0055] the valve(s) are positioned as such so that they can be easily “pulled out of the wellhead 1 if there is a need for maintenance or replacement”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position of the receptacle as taught by Weston in view of Smith so that the receptacle is disposed below said valve as taught by Bjerke for the purpose of providing redundant and dual barriers for well control, and to provide well control in case of an emergency, and to provide a location that makes it easier to service the plug/valve (Bjerke; Fig. 2; [0051] “The pipe hanger 30 is provided with two safety valves 42, 44 arranged to be able to close the bore 34 in such as an emergency.”; the receptacle is the portion of pipe hanger 30 that receives and supports valve 44 that is positioned below valve 42 and both valves/plugs are 

Regarding claim 3, Weston in view of Smith and Bjerke teaches further comprising an actuator that is hydraulically or pneumatically powered to operate said valve (Weston; Fig. 4 hydraulic actuator; hydraulic ports 190/191 and pistons 177/178 and valve stem 70 for hydraulic actuation of the valve; thus, the valve is adapted to be operated using a hydraulic actuator; col. 11:45-48 “The hydraulic actuator is illustrated in schematic form in FIG. 4.”; col. 12:26-27 “the valve could be operated entirely hydraulically where desired”).

Regarding independent claim 5, Weston in view of Smith and Bjerke teaches the invention substantially the same as described above in reference to independent claim 1, and 
A surface valve assembly (Weston; assembly of Fig. 1, 4, and 6) for a well equipped with a pipe string (Weston; Fig. 6; tubing 301) comprising (Weston; Fig. 1, 4, and 6): a) a tubing head (Weston; tubing head 5) having a through bore (Weston; Fig. 1); b) a bushing assembly (Weston; tubing hanger packoff 6 with internal radial seals and external radial seals) having a through bore (Weston; Fig. 1), wherein said bushing assembly is at least partially disposed in said through bore of said tubing head (Weston; Fig. 1); c) a removable plug having external threads (Smith; Fig. 8; back pressure valve assembly of threaded valve housing 92, threaded extension 98, valve seat 94, valve cage 96, ball valve member 100, and valve spring 101); d) a hanger assembly (Weston; assembly of a valve apparatus 10 with housing 11 and ball 20 and a coupling member with upper member 72 and lower member 71 and tubing hanger 4) having a central flow bore (Weston; Fig. 1), wherein said hanger assembly is movably disposed in said through bore of said bushing assembly (Weston; Fig. 1) and is configured to be selectively anchored within said through bore of said bushing assembly (Weston; Fig. 1), and wherein said hanger assembly is operationally connected to said pipe string (Weston; Fig. 1 and 6); e) a 

Regarding claim 6, Weston in view of Smith and Bjerke teaches further comprising a seal member (Weston; Fig. 1; internal radial seals of the tubing hanger packoff 6) adapted to form a fluid pressure seal between said hanger assembly and said bushing assembly (Weston; Fig. 1).

Regarding claim 8, Weston in view of Smith and Bjerke teaches wherein said plug comprises a backpressure valve (Smith; Fig. 8; back pressure valve assembly of threaded valve housing 92, threaded extension 98, valve seat 94, valve cage 96, ball valve member 100, and valve spring 101).

Regarding claim 9, Weston in view of Smith and Bjerke teaches further comprising an actuator that is hydraulically or pneumatically powered to operate said valve (Weston; Fig. 4 

Regarding claim 11, Weston in view of Smith and Bjerke teaches further comprising a seal member (Weston; Fig. 1; external radial seals of the tubing hanger packoff 6) adapted to form a fluid pressure seal between said bushing assembly and said tubing head (Weston; Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Borak et al. US8327943 teaches, in Figures 1 and 8-10, a packoff bushing 14 located within tubing head 10 as shown in Figure 1, and a threaded backpressure valve 140 in a threaded inner bore 42 as shown in Figures 8-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	12/30/21